Appeal from a judgment of Erie County Court (D’Amico, J.), entered July 12, 2000, convicting defendant after a jury trial of, inter alia, assault in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of two counts of assault in the second degree (Penal Law § 120.05 [8], [9]), one count of intimidating a witness in the third degree (Penal Law § 215.15 [1]), and other crimes. The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). “Great deference is to be accorded to the fact-finder’s resolution of credibility issues based upon its superior vantage point and its *806opportunity to view witnesses, observe demeanor and hear the testimony” (People v Valencia, 263 AD2d 874, 876, lv denied 94 NY2d 799). Contrary to the contention of defendant, he received effective assistance of counsel (see generally, People v Baldi, 54 NY2d 137, 147). Finally, the sentence is not unduly harsh or severe. Present — Green, J.P., Hayes, Hurlbutt, Kehoe and Lawton, JJ.